WATER DISTRICTS NOT POLITICAL SUBDIVISIONS OF THE STATE The Murray County Water District 3 and the Buckhorn Water District are not political subdivisions of the State of Oklahoma; however, they are "districts" and are therefore "local government" as that term is used in the Natural Disaster Relief Act of 1950.  The Attorney General has considered the letter of Don F. Guier, the then Director, Oklahoma Civil Defense, dated February 4, 1971, wherein he stated: "An opinion is required by the Office of Emergency Preparedness in determining the eligibility of Water Districts for Federal grants under PL 81-875 — the Natural Disaster Relief Act of 1950." He then, in effect, asked the following question: "Is the Murray County Water District 3 and the Buckhorn Water District " local government " as that term is used in PL 81875, the Natural Disaster Relief Act of 1950." The Natural Disaster Relief Act of 1950 (PL 81-875) is found in the provisions of42 U.S.C.A. 1855 et seq. Title 42 U.S.C.A. 1855(a) provides in part as follows: "(e) 'Local government' means any county, city, village, town, district, or other political subdivision of any state, or the District of Columbia, and includes any rural community or unincorporated town or village for which an application for assistance is made by a state or local government or governmental agency;. . ." The Murray County Water District 3 and the Buckhorn Water District were formed under the provisions of the "Rural Water and Sewer District Act", 82 O.S. 1301 [82-1301] (1970) et seq. Section 1303 of said Act provides in part as follows: "Public non-profit rural water districts and public non-profit rural sewer districts may be organized under this Act for the purpose of developing and providing rural water supply and sewage disposal facilities to serve rural residents within the territory of the district, and to provide rural residents with an adequate water supply to meet their needs." Section 82 O.S. 1306 [82-1306] of said Act further provides in part as follows: "(T)he district shall be a public body politic and corporate and an agency and legally constituted authority of the State of Oklahoma for the public purposes set forth in this Act." Although the Murray County Rural Water District 1 and the Buckhorn Rural Water Corporation are not subdivisions of the State of Oklahoma, they are "districts" as that term is used in the Natural Disaster Relief Act of 1950. Further, the above quoted language from 82 O.S. 1306 [82-1306] (1970), constitutes such districts as "local government".  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The Murray County Water District 3 and the Buckhorn Water District are not political subdivisions of the State of Oklahoma; however, they are "districts" and are therefore "local government" as that term is used in the Natural Disaster Relief Act of 1950.  (Marvin C. Emerson) ** SEE: OPINION NO. 87-015 (1987) ** ** SEE: OPINION NO. 78-205 (1978) ** ** SEE: OPINION NO. 78-206 (1978) **